_PRATT, T.
(dissenting in the Walsh Case). — The decedent _PRATT, lived four months after he was obliged to leave bis business. Some one must have taken care of him, and rendered the services this condition required. The whole case shows that person must have been the plaintiff. There is no suggestion that she has been paid. Her case is prejudiced by the fact that she included a claim for services rendered for several years before decedent’s last sickness. For such services it may well be that, at the time they were rendered, plaintiff did not expect to make a formal charge, doubtless thinking'she would receive more by leaving the matter to decedent’s liberality. Whether that would debar from recovering for them, when it appears that decedent has not provided for paying her, may be doubted. But the necessary services for the last four months of decedent’s life would-be so considerable that very strong evidence would be required to prove that she intended to render them gratuitously. Ho such' evidence is given. For such services the plaintiff is, without doubt, entitled to recover. Their value is shown to be $15 a week, and for the four months amount to $240.
The judgment should be reversed, and the plaintiff have judgment for $240 and costs.